Title: Thomas Jefferson to Samuel J. Harrison, 18 September 1817
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


                        
                            Dear Sir
                            Poplar Forest
Sep. 18. 17.
                        
                        As you expressed a wish to have a note of the wines I mentioned to you yesterday, I make one on the back hereof. I can assure you that they are esteemed on the continent of Europe among the best wines of Europe, and, with Champagne, Burgundy Tokay are used at the best tables there. I think Roussillon of Rivesalt is that which will be most used in this country, because strength & flavor are the qualities which please there here, as weakness & flavor do there. a first importation will enable you to judge for yourself, and should you select any on trial & wish to import them hereafter yourself either for the tavern or your own table, I will give you letters to mr Cathalan of M  our Consul at Marseilles & mr Appleton our Consul at Leghorn, both of them my friends & correspondents of 30. years standing. I salute you with friendship & respect
                        Th: Jefferson
                    